Citation Nr: 1121473	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an additional rating under 38 C.F.R. § 4.79 for diseases of the eye as due to impairment of cranial nerves III and IV resulting from tardive dyskinesia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1957 to December 1958.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Procedural history

In a February 2000 decision, the Board granted the Veteran's service-connection claim for tardive dyskinesia in accordance with 38 U.S.C.A. § 1151.  Subsequently, in March 2000, the RO assigned a noncompensable (zero percent) disability rating effective January 9, 1997.  The RO increased this rating from 0 to 10 percent in an April 2002 rating decision.  

In October 2005, the Veteran filed a claim for an increased disability rating greater than 10 percent for his service-connected tardive dyskinesia.  The RO denied this claim in the above-referenced February 2006 rating decision.  The Veteran disagreed and perfected an appeal as to this issue.

In May 2010, the Board addressed the Veteran's increased rating claim for tardive dyskinesia.  In that decision, the Board awarded the Veteran three separate 10 percent disability ratings for impairment of the fifth, seventh, and tenth cranial nerves respectively.  These awards were based on medical evidence of record demonstrating that the Veteran's tardive dyskinesia manifested in disability of each of these nerves, and that each nerve supported different areas of functioning.  Notably however, because the evidence of record at the time of the May 2010 decision was unclear as to whether the Veteran's tardive dyskinesia manifested in disability of the third and fourth cranial nerves, the Board remanded that aspect of the Veteran's increased rating claim for additional evidentiary development.  After such was achieved, and after the Appeals Management Center (AMC) issued an April 2011 supplemental statement of the case (SSOC) on the matter, the Veteran's claims folder was returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The evidence of record does not support a finding that the Veteran's tardive dyskinesia is manifested by impairment of the third or fourth cranial nerves, causing disability of the Veteran's eyes.


CONCLUSION OF LAW

The assignment of a separate disability rating for a disease of the eyes as due to impairment of the third or fourth cranial nerves is not warranted.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.124, 4.124a (2010).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As noted in the Introduction, the Board remanded the issue currently on appeal in its May 2010 decision.  In that decision, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA eye examination to determine the severity and etiology of his current eye disabilities.  The AOJ was then to adjudicate the issue of whether a separate rating may be assigned for diseases of the eye as due to impairment of cranial nerves III and IV.

The Veteran appeared for a VA eye examination in June 2010.  The examination report has been associated with the Veteran's claims folder.  As noted above, the AMC adjudicated the issue in an April 2011 SSOC.

Thus, there is compliance with the Board's May 2010 remand instructions.          See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].
The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed above, the issue currently on appeal is an extension of the inquiry initiated by the Board in adjudication of the Veteran's increased rating claim for tardive dyskinesia.  As explained in the May 2010 decision, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  As such, in evaluating the propriety of the Veteran's assigned disability rating for tardive dyskinesia in May 2010, the Board awarded the Veteran three additional and separate 10 percent ratings for impairment of the cranial nerves that were medically shown to have been manifestations of tardive dyskinesia.  At that time however, the Board believed that further development was necessary before it could determine whether more than three separate ratings could be assigned.  In essence, the Board reserved judgment on the narrow question of whether an additional rating could be assigned for impairment of cranial nerves III and IV as due to tardive dyskinesia, so that a VA examination could take place.  

On pages 6 through 12 of the Board's May 2010 decision, the Board described in detail the adequacy of the VCAA notice sent to the Veteran in relation to his increased rating claim for tardive dyskinesia.  As the question remaining in this case regarding cranial nerves III and IV constitutes a factual inquiry stemming directly from the Veteran's previously perfected and appropriately developed increased rating claim for tardive dyskinesia, no additional discussion as to the sufficiency of that VCAA notice is required at this time.  The Board's May 2010 discussion of the adequacy of VCAA notice is incorporated herein. 

With respect to the Veteran's most recent August 2010 VA examination report and subsequent September 2010 Addendum, the Board concludes that the findings contained therein are more than adequate to address the remaining issue on appeal.  The report of this examination, along with its addendum, reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for rating purposes.    See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The VA has obtained the Veteran's post-service VA treatment records, and his lay statements in support of his claim.
He has secured representation from a Veterans Service Organization (VSO), and has specifically requested that the Board expedite the adjudication of his appeal.  See the Veteran's May 2, 2011 Waiver of the 30 Day Waiting Period.  

Accordingly, the Board will proceed to a decision.

Law and analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.  Crucially, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As discussed in the Board's May 2010 decision, the medical evidence of record demonstrates that the Veteran's tardive dyskinesia impairs multiple cranial nerves.  Under VA's Schedule for Rating Disabilities, complications of each cranial nerve can be rated separately.  See 38 C.F.R. § 4.124a.  Indeed, the Veteran currently has four separate 10 percent disability ratings under Diagnostic Codes 8405, 8407, 8410, and 8412 for impairment of cranial nerves V, VII, X, and XII respectively.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8405, 8407, 8410, and 8412.  

As outlined above, the question currently at issue is whether the evidence of record demonstrates further impairment of cranial nerves III and IV due to tardive dyskinesia, warranting the assignment of additional and separate ratings.   If so, the codes instruct that disabilities of cranial nerves III and IV must be rated using the diagnostic codes for Organs of Special Sense.  

Upon examination in December 2009, a VA examiner pertinently observed that the Veteran has normal extraocular movement (EOM) tracking, but an inability to converge his eyes well.  In parentheses, the examiner included "CN III & IV," suggesting that such convergence problems were due to impairment of cranial nerves III and IV [and in turn, tardive dyskinesia].  See the December 2009 VA examiner's report, page 3.  Notably however, the medical evidence of record at the time also demonstrated that the Veteran has other disabilities that may affect his ocular functioning, to include diabetes mellitus and cataracts.  Id.; see also the Veteran's October 16, 2009 VA Ophthalmology Technician Note.  

Because the severity and etiology of the Veteran's eye disabilities were unclear at the time of the Board's May 2010 decision, the Board reserved judgment on the narrow question of whether an additional rating could be assigned for impairment of cranial nerves III and IV as due to tardive dyskinesia, so that a VA examination could take place.  See the Board's May 2010 decision, pages 20-22.  

As noted above, the Veteran appeared for a VA eye examination in August 2010.  Upon examination, the VA examiner noted 20/40 vision in both eyes, with no afferent papillary defect.  Confrontation visual fields and extraocular motility were full.  Pertinently, no convergence problems were identified.   The examiner diagnosed the Veteran with bilateral cataracts with a nuclear sclerotic and posterior subcapusular cataract, central retinal vein occlusion, and meibomian gland dysfunction.  Crucially, the examiner opined that the Veteran's cataracts and vein occlusion were "related to diabetes mellitus," and that all his ocular conditions are "not considered service connected."  See the August 2010 VA examiner's report.  Significantly, in a September 2010 Addendum opinion, the examiner specifically noted that the Veteran's claims file was reviewed, and that no additional comments to the original report were required.  See the August 2010 VA examiner's September 13, 2010 Addendum Report.

The Board places great weight of probative value on the opinion of the August 2010 VA examiner.  Significantly, the examiner's evaluation is the most comprehensive and detailed eye examination of record.  The examiner clearly considered the Veteran's entire history, including his prior history of vein occlusion and diabetes, and he was able to thoroughly test and examine the Veteran's eyes, identifying no convergence problems.  It does not appear that any previous examiner had access to more information and evidence than the August 2010 VA examiner.  

Although the Board does not find the December 2009 VA examiner's findings wholly inadequate, the Board does not place as much weight on his suggestion that the Veteran has impairment or abnormality of cranial nerves III and IV, hampering the Veteran's ability to converge his eyes.  Indeed, the December 2009 VA examiner did not perform as thorough an eye examination as the August 2010 VA examiner, nor did he address the overall effects the Veteran's diabetes might have on the Veteran's vision problems.  Significantly, as noted above, the August 2010 VA examiner did not identify the presence of any convergence problems.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

The Board may also appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated above, the Board finds the opinion of the August 2010 VA examiner to be of greater probative value than the opinion and assessment of the December 2009 examiner, as they pertain to the identification and etiology of the Veteran's current eye disabilities.  

Thus, the weight of the evidence is against a finding that the Veteran's tardive dyskinesia manifests in impairment of cranial nerves III and IV, causing disability of the Veteran's eyes.  Rather, the evidence favors a finding that the Veteran's current eye disabilities are more likely the result of the Veteran's nonservice-connected diabetes, or are of another unspecified etiology.  Pertinently, the Veteran has not contended otherwise.  Accordingly, the assignment of an additional and separate disability rating for diseases of the eye as due to impairment of cranial nerves III and IV resulting from tardive dyskinesia is not warranted.  


ORDER

Entitlement to an additional rating under 38 C.F.R. § 4.79 for diseases of the eye as due to impairment of cranial nerves III and IV resulting from tardive dyskinesia is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


